DETAILED ACTION 
The various amendment submitted on October 24, 2022; November 16, 2022; and November 17, 2022 have been entered.  Claims 1-6, 8-15, and 17-22, submitted on November 17, 2022, are presently under consideration and are rejected for the reasons set forth below.  
Priority Claims Acknowledged 
The domestic priority claims listed on the Filing Receipt, mailed on November 21, 2022, are acknowledged.  A claim-by-claim analysis of the earliest priority date for each of the claims submitted on November 17, 2022 follows.  
As explained in the prior action, to be entitled to the benefit of the filing date of an earlier-filed application, a later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); and the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the written description requirements of 35 U.S.C. 112(a).  Any claim in a continuation-in-part application directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent non-provisional application is entitled to the benefit of the filing date of the parent nonprovisional application.  However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application.  See MPEP1 211.05 (Sufficiency of Disclosure in Prior-Filed Application).  The exam-iner has conducted an analysis of the instant claims to determine where they find adequate written supported in the earlier-filed applications.  
The earliest disclosure of “fish, krill, mollusks, crustaceans, seaweed, algae, flaxseed, nuts” and so forth as recited in new claims 21-22 is found in application no. 16/926,022, filed on July 10, 2020.  See the specification (p. 10, ll. 11-13) filed on July 10, 2020 in the ‘022 application.  Therefore, the earliest priority date to which claims 21-22 are entitled is July 10, 2020, and the search of the prior art has been conducted with reference to this critical date.  
Claim Objections 
Claims 21-22 are objected to because “may be obtained” should instead be “are obtained.”  Appropriate correction is required because “may be” suggests that the claims are optional, which is clearly not applicant’s intention.  
Withdrawn Rejections 
The rejection of claims 1-20 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s amendments.  
The rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alterna-tive, under 35 U.S.C. 103 as obvious over Smith (US 2018/0214407 A1) is withdrawn in view of the amendments to the claims and the correction of the priority claims.  
The rejection of claims 1-20 for double patenting over US Patent Nos. 9,115,078 B2; 9,381,183 B2; and 10,709,680 B2 is withdrawn because the terminal disclaimers submitted on October 24, 2022 have been accepted.  
Maintained Rejections “Same Invention” Double Patenting 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (emphasis added).  The term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory-type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  See MPEP 804(II)(A) (Statutory Double Patenting).  
Claims 1-5 and 10-15 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 10-15 of copending Application No. 17/077,463.  Claims 1-5 and 10-15 (submitted on November 17, 2022) of the present application are identical to claims 1-5 and 10-15 (submitted on November 16, 2022) in the ‘463 application.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not, in fact, been patented.  When two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimina-tion of such claims from all but one appli-cation may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  See 37 CFR 1.78(f).  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarca-tion between the applications.  See MPEP 822.  
Response to Arguments 
Applicant argues that they have “amended the claims of the present application such that they are no longer coextensive in scope with Application No. 17/077,463” (see applicant’s Remarks, submitted October 24, 2022, at p. 12).  Applicant appears to be mistaken, however, because the instant claims are identical, on a word-for-word basis, to the most recent claims submitted in the ‘463 application.  The rejection is therefore maintained.  
“Obviousness-Type” Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 6, 7-9, and 17-20, as amended, remain provisionally rejected, and new claims 21-22 are rejected, on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/077,463.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See the provisional rejection under 35 U.S.C. 101 over the ‘463 application, discussed above.  See the claims submitted on November 16, 2022 in the ‘463 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Response to Arguments 
The terminal disclaimer over the ‘463 application (submitted on October 24, 2022) was not accepted, so this rejection is maintained.  Specifically, the terminal disclaimer names the following applicant:  
PRN Physician Recommended Nutraceutical 
However, the applicant listed on the Application Data Sheet (submitted on October 24, 2022) and recited on the Filing Receipt (mailed on October 26, 2022) is as follows:  
PRN PHYSICIAN RECOMMENDED NUTRACEUTICAL LLC 
The official2 who rejected this terminal disclaimer did so because of the apparent mismatch between the applicant names.  The terminal disclaimer should be corrected and refiled.  No new fee is required.  
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 22 depends from a cancelled claim, so its scope is unclear.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2014/0024625 A1).  
Smith (cited in applicant’s IDS3) discloses methods for treating and preventing dry eye associated with meibomian gland inflammation or dysfunction by administering an effective amount of omega-3 fatty acids at a daily dosage that includes 600 mg or more of EPA, which are in the re-esterified triglyceride form (see, e.g., para. 0023-24).  Example sources of EPA include fish, algae, and so forth (para. 0038), which meets the limitations of claims 21-22.  
The examiner acknowledges that the applied reference is equivalent to application no. 13/815,599, to which the present application claims priority.  It is nevertheless citable as prior art for the reasons discussed in the section entitled “Priority Claims Acknowledged,” above.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP 706.07 (Final Rejection).  Applicant is reminded of the extension-of-time policy in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 29, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]
        2 Someone other than the undersigned examiner.  
        3 See the information disclosure statement (IDS) submitted on May 11, 2022.